Citation Nr: 1815822	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA Regional Office (RO) in Houston, Texas, that assigned a 10 percent disability rating for bilateral hearing loss, after granting service connection for the same.

In January 2018 the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2018 hearing, the Veteran asserted that his hearing loss had deteriorated since the September 2015 examination, and that as a result, he had significantly more difficulty hearing and understanding than was previously measured.  His daughter testified that the Veteran used a special earphone to hear his television, had trouble communicating, and that on the phone, she would need to shout into the phone.  She added that the Veteran would often end a conversation because he could not hear or understand what was said.  

Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's hearing loss. See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The case is thereby REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a new VA examination, to determine the current severity of his service-connected bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

The examiner must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented.  If the examiner(s) is/are unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

2.  Following completion of the aforementioned development, and any other development deemed necessary, readjudicate the claim.  If the Veteran's claim remains denied, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


